DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and under examination
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, as now amended, the claims are now independent method claims but now contain limitations to “carbon fibers A” and “carbon fiber bundles A1.” 
The (now) method claims do not refer to any “carbon fibers A” in “the composite material” that is being formed in the claims in the recited manipulative steps, and thus, it is not clear if this element of “carbon fiber bundles A1” refers to the “opened carbon fiber bundles” or the bundles prior to “opening.” Claim 16 does not refer at all to “carbon fiber bundles” in the method steps.
Claims 2-15 are also rejected because they depend from claim 1. 
Claim 16 also recites the limitation "the deposited chopped strand prepregs" in or around line 11.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim ends with “the deposited chopped strand prepregs” but does not produce “the composite material.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2015/0202807) in view of Suzuki et al. (US 2016/0194461), hereinafter Suzuki.
Regarding claims 1-3, 6, and 15-16, Sano discloses a composite material comprising: a thermoplastic resin (par. 0134) with carbon fibers (A) comprising carbon fiber bundles (A1) in which the weight average fiber length (LWA1) is 20 mm, the average fiber number (NA1ave) is 420 (par. 0133-0135) and the diameter (DA1) is 7 µm (0.007 mm) (par. 0133). When plugging these values into the provided equation in the claim, the result is about 972 (971.82), which falls between the ranges as provided in claims 1-2, meeting both claim limitations in claims 1-2. Additionally, Ni is the fiber number of single fibers contained in a carbon fiber bundle.  
Additionally, as Applicant’s specification, par. 0076 (US 2020/0369843) explains for purposes of claim interpretation, when the fiber length is fixed (as it is here at 20 mm), the weight average fiber length (LWA1) and the fiber length Li are the same value, thus being the same in both equations of claim 1 – and falling within the range of both equations. Sano further discloses that the bundles of fibers are of a volume range of more than 90% with respect to the total amount of fibers (up to 100% as in par. 0058). Sano further discloses that the bundles have an average bundle width of 0.5 mm (meeting both claims 1 and 3) (par. 0135) and thickness of 30 µm (meeting claim 6) (par. 0135). 
With respect to the method steps as now amended, Sano further discloses “impregnating opened carbon fiber bundles with a thermoplastic matrix resin in advance” and then “cutting the opened carbon fiber bundles” (par. 0074, 0083-0084, 0184-0186). The “impregnated opened carbon fiber bundles” that are then “cut” would read on the composite material produced in the claim 1 (par. 0084).  
With respect to claim 16, Sano discloses opening carbon fibers (par. 0184-0186); aligning the carbon fiber strands (opened carbon fibers) by arranging in one direction (par. 0186); performing a hot press treatment of the aligned carbon fiber strands with a thermoplastic matrix resin to obtain a UD sheet material (par. 0083-0084; 0186) or “molded plate (III) which corresponds to the precursor of the fiber-reinforced resin shaped product” (par. 0186); and slitting and cutting the UD sheet material to produce chopped material (par. 0083-0084, 0188). 
Sano further discloses taking the molded plate (III) and layering (par. 0083-0084; 0188) which reads on “randomly oriented” and “preforming” of claim 15; and heating and/or pressurizing the deposited chopped material as to produce a composite material product (par. 0188) as in claim 16. 
Additionally or alternatively with respect to the steps of claims 1/16, Sano does disclose as in claim 1, that the fibers bundles are impregnated with a thermoplastic matrix resin “in advance” and cut, but appears to cut the bundles prior to opening and impregnating them in some embodiments. However, it has been held that any order of performing steps is supportive of a prima facie case of obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified that the fiber bundles are impregnated with a resin, and then cut as recited in claim 16. 
Furthermore, Suzuki discloses a similar cold press molding step as Sano above (Suzuki, par. 0227-0233), and explicitly describes a layering step which would read upon the claimed “preforming” step (par. 0233). Suzuki also discloses impregnating and cutting the fibers as in Sano above and does so in the order required in the claim (Suzuki, par. 0204-0210). Accordingly, it would have further been obvious to one of ordinary skill in the art to have specified the techniques as provided by Suzuki are incorporated above in Sano as to produce a substantially similar product.   
Regarding claims 4-5, Sano/Suzuki discloses the subject matter of claim 1, and further discloses (par. 0092) placing a curvature into the shape but does not explicitly disclose the amount of curvature or the diameter of curvature as it relates to the “flow units” as outlined in the claims. 
Furthermore, par. 0186 describes placement in a mold with a concave portion such that the product produced would have curvature but does not specify the amount of curvature. 
However, it has been held that changes in size or shape support a case of prima facie obviousness. Accordingly, in view of Sano, par. 0092 and 0186, it would have been obvious to have specified the diameter of curvature for a curved shape as suggested to be produced in par. 0092 as to be appropriate for the thickness of the material being formed. 
Please see the remarks, p. 8, for further explanation as to how this claim is interpreted in view of the instant specification. Because this subject matter recited in claims 4-5, reflects an observation of the curvature of the item being produced, it would still be an overall change in shape as analyzed under BRI with respect to the differences between the cited prior art and the claimed invention. 
Regarding claim 7, Sano/Suzuki discloses the subject matter of claim 6 and further discloses that the variation of thickness (roughness) is 10 microns when the thickness is 100 microns (10% of the thickness) (Sano, par. 0178).
Regarding claims 8-9, Sano/Suzuki discloses the subject matter of claim 1, and with respect to these claims, carbon fibers B and carbon fibers A2 can be the same fibers because they both depend from claim 1. Sano further discloses that the fibers can have a length of up to 100 mm (Sano, par. 0085) and can contain a small amount of fibers having lengths of less than 5 mm (par. 0085). 
Accordingly, in view of the above, it would have further been obvious to have further specified that there is an amount of fiber and number of fibers that meets the claims as required in claims 8-9. 
Regarding claim 10, Sano/Suzuki discloses the subject matter of claim 1, but does not explicitly disclose that the material satisfies the claim limitations as required in claim 10. 
However, Suzuki discloses a similar fiber composite product to that of Sano above (Suzuki, abstract, Table 1). Suzuki’s product would (additionally) meet all of the limitations of claim 1 but for the width of the material which is not described. As such, the ordinary artisan would have had a reasonable expectation of success from having incorporated the techniques of Suzuki into the product of Sano above because both references involve the production of similar types of products. 
Suzuki further discloses taking a sample of material and having a ratio of the lengths being less than 1.3 as required in the claim (Suzuki, par. 0270-0283, Table 1). Sano thus discloses a “base” product and Suzuki discloses a specified technique suitable for this base product that has been improved in the same way as in the claimed invention. Accordingly, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the above numbers are as claimed.
Regarding claim 11, Sano/Suzuki discloses the subject matter of claim 1, but does not explicitly disclose the spring back amount is between 1-3 as required in claim 11. However, Sano does recognize that spring back is a parameter to be optimized in producing the object (Sano, par. 0097) with respect to the pressure applied during molding. It has been held that the optimization of a result-effective variable supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the spring back value of the product being formed is as claimed, as an optimization of the above. 
Regarding claims 12 and 14, Sano/Suzuki discloses the subject matter of claim 13, but does not explicitly disclose the properties of the material when heated to a temperature capable of cold press molding as required in claims 12 and 14. However Sano does discuss (par. 0070) that the tensile moduli are result-effective variables with respect to the molded product quality. It has been held that the optimization of a result-effective variable is within routine skill in the art and supports case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the material’s properties are of a tensile modulus as required in the claims at the forming temperature of the material.
Regarding claim 13, Sano/Suzuki discloses the subject matter of claim 1, and further discloses heating and softening the material of claim 1 (Sano, par. 0095), placing the article in a mold, and cold press molding (Sano, par. 0095-0097). 
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 7/14/2022, with respect to claims 4-5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 4/14/2022 has been withdrawn. 
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive with respect to the prior art rejections as updated above. In the remarks, Applicant argues that the cited references do not teach the claim limitations as amended with respect to claim 1. 
In response, the Suzuki reference is read to teach the order of steps as in claim 1, if the Sano reference is not read to have the order of steps, as is outlined in the updated rejection above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., advantages, reduction of blistering) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the rejections are maintained as outlined above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742